Case 2:06-cr-00874-SJO-TJH Document 202 Filed 12/04/20 Page1of2 Page ID #:1314

8 United States District Court
9 Central District of California
10 Western Division

11

 

 

12} UNITED STATES OF AMERICA, CR 06-00874 SJO-TJH
13 Plaintiff,
14 Vv.
Orver
15] TIGRAN MALKHASYAN, et ai.,
16 Defendants. [201]
17
18 The Court has considered Defendant Tigran Malkhasyan’s November 23, 2020,
19 || letter.
20 On June 17, 2020, Malkhasyan moved for a sentence reduction based on

21 || compassionate release. While his motion was pending, Malkhasyan was released to
22 || serve the remaining portion of his sentence in home confinement. On August 20, 2020,
23 || the Court denied Malkhasyan’s motion for a sentence reduction.

24 On November 23, 2020, Malkhasyan submitted a handwritten letter to the Court.
25 || In the letter, Malkhasyan asserted that he suffers from, inter alia, hypertension and
26 || diabetes, and that his doctors told him that he should be on bed rest. Malkhasyan, also,
27 || indicated that the conflict in Armenia has left many children orphaned. Accordingly,

28 || Malkhasyan seeks leave to go to Armenia so that he can help the orphaned children.

 

Order -— Page 1 of 2

 
Case 2:06-cr-00874-SJO-TJH Document 202 Filed 12/04/20 Page 2of2 Page ID #:1315

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Essentially, Malkhasyan seeks a sentence reduction based on compassionate
release. However, because the Court has, already, denied Malkhasyan’s motion for
a sentence reduction, the Court will construe his letter as a motion for reconsideration
of the Court’s August 20, 2020, order.

A motion for reconsideration may be granted only where there is: (1) A material
difference in fact or law from that presented to the Court before such decision that in
the exercise of reasonable diligence could not have been known to the party moving for
reconsideration at the time of such decision; (2) The emergence of new material facts
or a change of law; or (3) A manifest showing of a failure to consider material facts
presented to the Court. Local Rule 7-18.

Malkhasyan failed to set forth any grounds that would justify reconsideration.
Accordingly,

Ut is Ordered that the motion for reconsideration be, and hereby is, Denied.

er
[arg OG bei fac
errs ¥. Hatter, yh

Senior United States District Jusge

Date: December 4, 2020

Order -— Page 2 of 2

 
